                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Bank of America, N.A.,
                                                                 Successor by Merger to BAC Home Loans
                                                             8   Servicing, LP, f/k/a Countrywide Home Loans
                                                                 Servicing, LP
                                                             9
                                                                                               UNITED STATES DISTRICT COURT
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                      DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY               Case No.: 2:16-cv-00605-MMD-PAL
AKERMAN LLP




                                                                 MERGER    TO   BAC    HOME    LOANS
                                                            13   SERVICING, LP, F/K/A COUNTRYWIDE
                                                            14   HOME LOANS SERVICING, LP,
                                                                                                                   MOTION TO REMOVE ATTORNEY
                                                                                                                   FROM ELECTRONIC SERVICE LIST
                                                            15                    Plaintiff,

                                                            16   v.
                                                            17   INSPIRADA COMMUNITY ASSOCIATION;
                                                            18   SFR INVESTMENTS POOL 1, LLC; and
                                                                 LEACH JOHNSON SONG & GRUCHOW,
                                                            19
                                                                                    Defendants.
                                                            20   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            21

                                                            22                     Counter/Cross Claimant,

                                                            23   v.
                                                            24   BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            25   MERGER    TO     BAC   HOME   LOANS
                                                                 SERVICING, LP, F/K/A COUNTRYWIDE
                                                            26   HOME LOANS SERVICING, LP; KYLE
                                                                 SCHRAMM, an individual; and KELLY
                                                            27   SCHRAMM, an individual
                                                            28                    Counter/Cross Defendants
                                                                                                               1
                                                                 46741969;1
                                                                              PLEASE TAKE NOTICE that, Bank of America, N.A., Successor by Merger to BAC Home
                                                             1

                                                             2   Loans Servicing, LP, f/k/a Countrywide Home Loans Servicing, LP, hereby provides notice that
                                                                 Karen A. Whelan is no longer associated with the law firm of Akerman LLP.
                                                             3
                                                                              Akerman LLP continues to serve as counsel for Bank of America, N.A. All future
                                                             4
                                                                 correspondence, papers and future notices in this action should continue to be directed to Ariel E.
                                                             5
                                                                 Stern, Esq. and Donna M. Wittig, Esq.
                                                             6

                                                             7
                                                                              Respectfully submitted, this 19th day of October, 2018.
                                                             8
                                                                                                                   AKERMAN LLP
                                                             9

                                                            10                                                     _/s/ Donna M. Wittig
                                                                                                                   ARIEL E. STERN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                     Nevada Bar No. 8276
                                                                                                                   DONNA M. WITTIG, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                     Nevada Bar No. 11015
                                                                                                                   AKERMAN LLP
AKERMAN LLP




                                                            13                                                     1635 Village Center Circle, Suite 200
                                                                                                                   Las Vegas, NV 89134
                                                            14
                                                                                                                   Attorneys for Bank of America, N.A., Successor by
                                                            15                                                     Merger to BAC Home Loans Servicing, LP, f/k/a
                                                                                                                   Countrywide Home Loans Servicing, LP
                                                            16
                                                                                                              COURT APPROVAL
                                                            17                IT IS SO ORDERED.
                                                                                    October 23, 2018
                                                                              Date:______________
                                                            18
                                                                                                                          ___________________________________
                                                            19                                                            UNITED STATES MAGISTRATE JUDGE

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 46741969;1
                                                             1                                         CERTIFICATE OF SERVICE

                                                             2                I HEREBY CERTIFY that on this 19th day of October, 2018, and pursuant to FRCP 5(b)(2)(E),

                                                             3   I caused service via U.S. District Court's Case Management/Electronic Case Files (CM/ECF) system a

                                                             4   true and correct copy of the foregoing MOTION TO REMOVE ATTORNEY FROM

                                                             5   ELECTRONIC SERVICE LIST follows:

                                                             6

                                                             7    Elizabeth B. Lowell, Esq.                             Diana Cline Ebron, Esq.
                                                                  Chad Daniel Fuss, Esq.                                Jacqueline A. Gilbert, Esq.
                                                             8    James W Pengilly, Esq.                                Karen L. Hanks, Esq.
                                                                  Robert T Robbins, Esq.                                Howard C. Kim, Esq.
                                                             9    Ty M Maynarich, Esq.                                  Kim Gilbert Ebron
                                                                  Robbins Law Firm                                      7625 Dean Martin Dr., Ste. 110
                                                            10    1995 Village Center Cir., Ste. 190                    Las Vegas, NV 89139
                                                                  Las Vegas, Nevada 89134
                                                                                                                        Attorneys for SFR Investments Pool 1, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Attorneys for Inspirada Community Association
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                          /s/ Doug J. Layne
                                                                                                                        An employee of AKERMAN LLP
                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 46741969;1
